DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/964,457 filed 22 January 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 November 2021 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 19 November 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to 

Status of the Claims
Claims 1-20 are pending.
Claims 11-18 are withdrawn.
Claims 1-10 and 19-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2017/0368124) in view of Jackson (https://medlabgear.com/blogs/articles/what-is-sterile-water).
	The Applicant claims, in claim 1, a sterile antioxidant-free composition for injection comprising sterile water, phenylephrine (≤0.4 mg/ml), an acetate buffer, and optionally a metal ion chelator wherein the pH is from 4.5-5.5. Claim 1 further requires wherein no more than 0.5% of degradation products are formed from phenylephrine after 6 months at 25 ºC. Claims 2-5 narrow the concentration of phenylephrine. In claim 6 the acetate buffer concentration is ≤5 mM. Claim 7 requires the pH to be about 5.0. In claim 10, the metal chelator is present and is EDTA (≤10 g/mL). Claims 19-20 combine previous claim limitations but use the transitional phrase “essentially consisting of” 
(See MPEP 2111.03 (III)).
	Syed teaches a composition comprising an herbal extract and a pharmaceutical comprising an agent selected from the group comprising phenylephrine (claim 1). The phenylephrine can be included in from 2.5-10 mg (claim 3) wherein the total volume is 240 mL [0077, 0106]. The overall concentration range of phenylephrine is accordingly 0.01-0.04 mg/mL. The composition can further comprise EDTA (0.1-0.3%) and acetate buffer in purified water (32-96%) (claims 7, 15). EDTA is also taught in the mass range of from 0.21-0.62 g, which would correspond to a concentration range in 240 mL of from 0.0008-0.003 g/mL (800-3000 g/mL). Regarding the pH, the acetate buffer is used to maintain a pH of around 5.0 [0036]. Each of EDTA, phenylephrine, and acetate buffer are combined in a single composition in at least [0177-0208]. Although antioxidants can be used in the invention of Syed, they are not required. 
	Syed does not teach the concentration of the acetate buffer as being ≤5 mM. Syed does not teach that no more than 0.5% degradation products of phenylephrine are formed over 6 months at 25 ºC. Syed does not teach using sterile water.
	Jackson teaches that sterile water and distilled water (a form of purified water) are not exactly the same thing and that sterile water is intended for pharmaceutical 
	It would have been prima facie obvious to prepare the composition of Syed wherein the composition comprises an herbal extract, phenylephrine (0.01-0.04 mg/mL), EDTA, and acetate buffer in purified water and adjust to a pH of about 5.0 as this combination of elements is anticipated. The end product does not require an antioxidant therefore it would have been obvious to not include one. The concentrations, however, are obvious based on the disclosure of Syed. Syed teaches an upper range of 0.04 mg/mL of phenylephrine down to 0.01 mg/mL. The EDTA is taught as being present in from 800-3000 g/mL which is greater than in the instant claims. EDTA is a known metal chelator and preservative. That being said and in lieu of objective evidence of unexpected results, the amount of EDTA can be viewed as a variable which achieves the recognized result of stabilizing the final composition. The optimum or workable range of EDTA can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of EDTA nonobvious. Therefore it would have been obvious to use even less EDTA as required to stabilize the composition including down to 10 g/mL.
It would have been obvious to replace the purified water with sterile water since Jackson teaches that sterile water is preferred for pharmaceutical applications so as to avoid the risk of contamination associated with non-sterile water.

	Regarding the stability requirement of claim 1 and 19, the composition of Syed comprises all the required elements of instant claims 1-7, 10, and 19-20, therefore the stability is a property that is necessarily present in the composition as disclosed. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured .

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 5 of their remarks, that the claimed composition does not teach an herbal extract and for that reason the Office’s conclusory statement fails to connect with the pending claims. The Applicant argues on page 9 that because of the herbal extract, the composition of the Syed is not the same as the claimed composition.
In response, the instant claims use “comprising of” and “essentially consisting of” (interpreted as “consisting essentially of”) language wherein there is no clear indication of what specific materials would affect the basic and novel characteristics of the claimed invention. The instant claims do not forbid an herbal extract nor does the Applicant identify how an herbal extract would affect the characteristics of the composition. The components that are actually claimed in the instant claims are taught in the prior art (see above) however Syed further comprises an herbal extract. This additional component is permitted based on the open ended claim language of the instant claims.


In response, “The arguments of counsel cannot take the place of evidence in the record.” (see MPEP 2145 (I)).

The Applicant argues, on page 6 of their remarks, that the person of ordinary skill in the art does not consider purified water to be sterile nor suitable for any type of sterile administration.
In response, the above rejection is modified to include Jackson, which teaches that sterile water is preferred over distilled (purified) water for pharmaceutical purposes to avoid contamination. Thus, it would have been obvious to modify the pharmaceutical composition of Syed to include sterile water as taught by Jackson, in place of distilled water.

The Applicant argues, on pages 6-7 of their remarks, that the PHOSITA would not consider a composition for oral administration to have a structural composition that is suitable for injection.
In response, as a first matter the instant claims are towards a composition and any citation to oral administration is an intended use thereof. That being said, the structure of the instant claims must be suitable for said use, which would indicate a liquid solution that is passable through a syringe. The prior art teaches an oral 

The Applicant argues, on page 7 of their remarks, that the PHOSITA would not have expected EDTA to have a protective effect against metal catalyzed degradation of phenylephrine at very low concentrations and the claimed pH.
In response, “The arguments of counsel cannot take the place of evidence in the record.” (see MPEP 2145 (I)).

The Applicant argues, on pages 7-8 of their remarks, that the specification clearly speaks to the unexpected role of acetate buffer over other buffers at the same pH range and molarity. The Applicant points to Tables 9-11 to establish that chemical stability of phenylephrine is improved in acetate buffer as compared to citrate and tartrate buffers after 3 weeks at 60 ºC. The Applicant also asserts that acetate buffer at 5mM has better stability than the other buffers after 3 months at 25 ºC (Tables 13-18). Tables 20-25 are cited as showing stability improves with slight increases in molarity after 6 months at 25 ºC. Stability is measured by way of calculating the percent of impurities present after a specific time.
In response, regarding Tables 9-11, these tables compare acetate buffer to citrate and tartrate buffers, all at 5 mM and measured after 3 weeks at 60 ºC. The results of total impurities are 0.89% (citrate), 0.41% (acetate), and 1.16% (tartrate) showing that acetate buffer results in less impurities (higher stability) than the other two buffers. After 3 weeks at 80 ºC, however, the results are 1.04% (citrate), 0.90% g/mL has the following results wherein impurities after 3 months at 25 ºC are 0.16% (5 mM acetate), <0.05% (1 mM citrate), and 0.11% (2 mM citrate). At 400 g/mL of phenylephrine, the results are <0.05% (5 mM acetate), <0.05% (1 mM citrate), and <0.05% (2 mM citrate). These data would, at first glance, imply that citrate buffer is the most effective, but ultimately these measurements are incomplete and no statistical data is provided. A conclusion on differences between the buffers cannot be made. Regarding Tables 20-25, these tables compare different concentrations of phenylephrine and buffer again, this time including an aluminum overwrap to the packaging. After 3 months at 25 ºC (since the data for 6 months is incomplete), the results for 40g/mL of phenylephrine are 0.15% (5 mM acetate), 0.51% (1 mM acetate), 0.24% (2 mM acetate) indicating a dose response as the concentration increases the stability also increases. However, these data are, as a whole, not convincing of an unexpected result. They’re not even convincing that acetate is the most effective buffer. At best, the Applicant has shown that all of citrate, acetate, and tartrate buffers are effective at reducing impurities over time in phenylephrine solutions and that as you increase acetate concentration, the percentage of impurities will decrease. The Examiner is unable to extract any further conclusions from these data and for the above reasons these data are not a sufficient showing of an unexpected 

The Applicant argues, on page 9 of their remarks, that the Examiner’s reference to Syed providing a solution to a stability issue is misplaced as the stability addressed by Syed is with respect to the herb extracts.
In response, Syed broadly teaches “stability” but does not specify that the stability is measured as a percentage of degradation products. Therefore, a broad stability can be inferred from the prior art which would include stability to degradation. Moreover, since it would have been obvious to replace the purified water with sterile water, a higher degree of stability would be expected since sterile water avoids contamination common with non-sterile water. When as here, the prior art appears to contain the exact same ingredients (that is, sterile water as taught by Jackson, phenylephrine, and an acetate buffer) and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

The Applicant argues, on pages 10-11 of their remarks, that the record does not establish the motivation to modify Syed to arrive at the claimed subject matter.
In response, the motivation to modify Syed is described in the rejection, above.


In response, see the modified rejection, above, which addresses this limitation.

Claims 1-7, 9-10, and 19-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Demopulos et al. (US 2014/0235691) in view of Ota et al. (US 6,479,627).
	The Applicant claims, in claim 1, a sterile antioxidant-free composition for injection comprising phenylephrine (≤0.4 mg/ml), an acetate buffer, and optionally a metal ion chelator wherein the pH is from 4.5-5.5. Claim 1 further requires wherein no more than 0.5% of degradation products are formed from phenylephrine after 6 months at 25 ºC. Claims 2-5 narrow the concentration of phenylephrine. In claim 6 the acetate buffer concentration is ≤5 mM. Claim 7 requires the pH to be about 5.0. Claim 9 requires the composition to further comprise a tonicity agent such as sodium chloride. In claim 10, the metal chelator is present and is EDTA (≤10 g/mL). Claims 19-20 combine previous claim limitations.
	Demopulos teaches a preservative-free and antioxidant-free sterile liquid formulation for injection including phenylephrine, ketorolac, and a buffer system in an aqueous carrier that is stable for at least 6 months when stored at 25 ºC [0016]. The phenylephrine can be used in a range of from 30-720 M which corresponds to a range of about 0.005-0.120 mg/mL (abstract) [0064]. Demopulos teaches a citrate or phosphate buffer system wherein the pH is from 5.8-6.8 and the concentration is from 10-100 mM [0017, 0054-0055]. Regarding the aqueous carrier, saline (i.e. sodium g/mL), but is forbidden from including other preservatives that as benzalkonium chloride or antimicrobial agents [0038-0039]. The composition of Demopulos is used intraocularly in a variety of ophthalmologic procedures [0070].
	Demopulos does not teach an acetate buffer nor does it teach the claimed concentrations of phenylephrine and buffer. Demopulos does not teach the claimed pH.
	Ota teaches that in ophthalmologic compositions, various common ingredients include isotonicities such as sodium chloride and buffers such as sodium acetate buffer (col 2, ln 61-col 3, ln 9).
It would have been prima facie obvious to prepare the composition of Demopulos for use intraocularly, by injection, in a variety of ophthalmologic procedures wherein the composition comprises phenylephrine (0.005-0.120 mg/mL), ketorolac, a buffer system to adjust the pH to 5.8-6.8, and a carrier such as saline. It also would have been obvious to further include EDTA (0.05%). The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of active agents, buffers, and metal chelators from within Demopulos, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
It would have been obvious to replace the citric or phosphorous buffer system with an acetate buffer system because Ota teaches acetate buffer as commonly used in ophthalmologic compositions. Generally, it is prima facie obvious to substitute one prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)).
Regarding the concentrations of phenylephrine, EDTA, and of buffer, the prior art teaches broad ranges that do not overlap with the instant claims. However, it is well established in Demopulos that phenylephrine is an active agent useful for administration to the eyes prior to surgery to promote mydriasis [0007]. The buffer system is known for its use which is, by definition, to adjust the pH of a formulation. And EDTA is a preservative agent. That being said and in lieu of objective evidence of unexpected results, the concentrations of phenylephrine and buffer can be viewed as variables which achieve the recognized result of successfully treating a specific patient, maintaining a desired pH level, and providing the desired level of preservative activity. The optimum or workable range of each agent’s concentration can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of phenylephrine, EDTA, and buffer .

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 12 of their remarks, that in Demopulos the purpose of the buffer is to stabilize the pH but it is not to stabilize against phenylephrine degradation.
In response, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It would have been obvious to include acetate buffer in the invention of Demopulos resulting in a composition that renders obvious that of the instant claims.

The Applicant argues, on page 12 of their remarks, that regarding the Examiner’s assertion that “the lower endpoint of 5.8 is reasonably close to the claimed endpoint of 5.5 or ‘about 5.0’” is actually a substantial difference based on the logarithmic scale.
In response, the Applicant claims a broad range of “between 4.5 and 5.5” and then “about 5.0” wherein the term “about” is not given a special definition. Because of this, a value of pH 5.8 can be considered “about 5.0” and can also be considered reasonably close to 5.5. The Applicant has not provided evidence of a critical range of 

The Applicant argues, on pages 12-13 of their remarks, that they have shown unexpected results in the specification.
In response, see above for a description of the alleged unexpected results.

The Applicant argues, on page 13 of their remarks, that the PHOSITA would not have expected EDTA to have a protective effect against metal catalyzed degradation of phenylephrine at very low concentrations and the claimed pH.
In response, “The arguments of counsel cannot take the place of evidence in the record.” (see MPEP 2145 (I)).

Claims 1-10 and 19-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Demopulos et al. (US 2014/0235691) in view of Ota et al. (US 6,479,627) in view of Ropiak et al. (US 5,896,989).
See above for a description of claims 1-7, 9-10, and 19-20. In claim 8, the composition is packaged in a flexible polymer bag further packaged in a metallic pouch that contains an oxygen scavenger.
	Demopulos and Ota, as applied supra, are herein applied in their entirety for the teachings of an ophthalmologic composition comprising phenylephrine, ketorolac, a buffer system to adjust the pH to 5.8-6.8, a carrier such as saline, and optionally EDTA. The composition of Demopulos can be placed in a bag for administration [0062].

	Ropiak teaches that to prevent UV (incorrectly spelled as “TV”) from reaching the ophthalmic solution, a laminate comprising nylon, aluminum foil, and polypropylene is overwrapped on top of the vessel wherein this laminate is widely used for bags containing intravenous solutions (col 1, lns 41-54). Ropiak teaches that said metallic overwrap is used to protect the non-UV resistant transparent polymeric bag holding the composition (id). The overwrap is made of a clear film which can comprise an oxygen absorbing (scavenging) compound (col 5, lns 57-62).
	It would have been prima facie obvious to prepare the composition as rendered obvious by Demopulos and Ota and package it in a polymeric bag for storage since Demopulos teaches a bag as a suitable package. It would have further been obvious to wrap said bag in a metallic pouch that further comprise an oxygen scavenger to prevent UV degradation of the composition. The resulting composition renders obvious instant claims 1-11 and 19-20.

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 1A of their remarks, that, regarding claim 8, the present invention is aimed at preventing an oxidative degradation and not a UV degradation. The Applicant further argues that the art does not describe providing an oxygen scavenger. 
In response, prevention of oxidative degradation is an intended use and is given minimal patentable weight (see MPEP 2111.02 (II)). An oxygen scavenger is further taught by Ropiak, as addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613